     Case 2:19-cv-00423-R-AFM Document 41 Filed 03/29/19 Page 1 of 3 Page ID #:389



 1   Jennifer Pafiti (SBN 282790)
 2
     POMERANTZ LLP
     1100 Glendon Avenue, 15th Floor
 3   Los Angeles, California 90024
 4   - additional counsel on signature page –
 5
                           UNITED STATES DISTRICT COURT
 6                       CENTRAL DISTRICT OF CALIFORNIA
 7                       (WESTERN DIVISION – LOS ANGELES)

 8
 9   MOHAMAD AL LABADE, Individually No. 2:19-cv-00423-R-AFM
10   and On Behalf of All Others Similarly
     Situated,
11
12                      Plaintiff,
13
           v.                                   NOTICE OF VOLUNTARY
14                                              DISMISSAL
15   ACTIVISION BLIZZARD, INC.,
     ROBERT A. KOTICK, SPENCER
16   NEUMANN, and COLLISTER
17   JOHNSON
18
                        Defendants.
19
20
21
22
23
24
25
26
27
28
29
                                NOTICE OF VOLUNTARY DISMISSAL
30
31
     Case 2:19-cv-00423-R-AFM Document 41 Filed 03/29/19 Page 2 of 3 Page ID #:390



 1   TO: ALL PARTIES AND THEIR COUNSEL OF RECORD
 2
           WHEREAS, no defendant in the above-captioned action, Al Labade v.
 3
 4   Activision Blizzard, Inc. et al., 2:19-cv-00423-R-AFM, brought before the United
 5   States District Court for the Central District of California, has served an answer or
 6
     motion for summary judgment;
 7
 8         NOTICE IS HEREBY GIVEN that, pursuant to Federal Rule of Civil
 9
     Procedure 41(a)(1)(A), plaintiff Mohamad Al Labade hereby voluntarily dismisses the
10
11   above-captioned action, without prejudice, as to all defendants.
12
     Dated: March 29, 2019
13                                                POMERANTZ LLP
14
                                                  /s/ Jennifer Pafiti
15                                                1100 Glendon Avenue, 15th Floor
16                                                Los Angeles, California 90024
                                                  Telephone: (818) 532-6499
17
                                                  E-mail: jpafiti@pomlaw.com
18
19                                                Counsel for Plaintiff

20
21
22
23
24
25
26
27
28
                         NOTICE OF VOLUNTARY DISMISSAL

                                              1
     Case 2:19-cv-00423-R-AFM Document 41 Filed 03/29/19 Page 3 of 3 Page ID #:391



 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on March 29, 2019, a copy of the foregoing was filed
 3
 4   electronically and served by mail on anyone unable to accept electronic filing.
 5   Notice of this filing will be sent by e-mail to all parties by operation of the Court’s
 6
     electronic filing system or by mail to anyone unable to accept electronic filing as
 7
 8   indicated on the Notice of Electronic Filing. Parties may access this filing through
 9
     the Court’s CM/ECF System.
10
11
12
13                                                 /s/    Jennifer Pafiti
                                                          Jennifer Pafiti
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                         NOTICE OF VOLUNTARY DISMISSAL

                                               2
